******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
              STATE v. SATURNO—CONCURRENCE

   ZARELLA, J., concurring. I agree with the majority
that, because none of the claims raised by the defen-
dant, Donald Saturno, has merit, the judgment of the
trial court should be affirmed. I write separately, how-
ever, to reiterate my belief that the approach this court
adopted in State v. Geisler, 222 Conn. 672, 684–85, 610
A.2d 1225 (1992), for analyzing state constitutional
claims requires modification. As I stated in my concur-
rence in State v. Skok, 318 Conn. 699, 724, 122 A.3d
608 (2015), ‘‘[i]n my view, only three of the six factors
articulated in Geisler—the text of our constitution,
state constitutional history, and Connecticut prece-
dent—are consistently relevant. The other three factors
vary in their relevance. Although there may be occa-
sions when federal case law illuminates the meaning
of provisions in our state constitution, I believe the
precedent of our sister states and economic and socio-
logical considerations rarely, if ever, are useful for this
purpose.’’ Id., 725 (Zarella, J., concurring).
  In the present case, the majority correctly concludes
that neither the text of the state constitution, its history,
nor our precedent supports the defendant’s claim under
article first, § 7, of the Connecticut constitution. The
majority nevertheless proceeds to consider the case
law of other jurisdictions, as well as economic and
sociological concerns, which I believe should play no
role in our resolution of the defendant’s claim. Accord-
ingly, I respectfully concur.